 Case 17-71890    Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01   Desc Main
                              Document     Page 1 of 11


              IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

 IN RE                                          )     Chapter 11
                                                )
 BARTLETT MANAGEMENT SERVICES,                  )     Case No. 17-71890
 INC., et al.,*                                 )
                                                )     (Jointly Administered)
              Debtors.                          )


       DEBTORS’ (A) FINAL APPLICATION TO ALLOW AND PAY
     COMPENSATION TO TAX ACCOUNTANT MICHAEL J. SMITH &
  ASSOCIATES, (B) REQUEST TO SHORTEN (BUT NOT LIMIT) NOTICE,
 (C) REQUEST FOR AUTHORITY TO SERVE THE NOTICE OF HEARING
     ON THE APPLICATION ON THE FULL MAILING MATRIX, AND
         (D) REQUEST FOR HEARING ON NOVEMBER 15, 2018




Jonathan A. Backman                                 Date: November 4, 2018
Law Office of Jonathan A. Backman
117 N. Center Street
Bloomington, Illinois 61701-5001
(309) 820-7420
FAX: (309) 820-7430
jbackman@backlawoffice.com

Counsel for Debtors Bartlett Management Services, Inc., et al.




      *
             The Debtors in these chapter 11 Cases, along with the last four digits
of each Debtor's federal tax identification number, are: Bartlett Management
Services, Inc. (4428), Bartlett Management Indianapolis, Inc. (2750), and Bartlett
Management Peoria, Inc. (1543). The mailing address of all of the Debtors is 70
Clinton Plaza, Clinton, Illinois, 61727-2170.
 Case 17-71890      Doc 431   Filed 11/04/18 Entered 11/04/18 15:57:01     Desc Main
                               Document     Page 2 of 11




                              Application Summary

 Interim or Final                         Final
 Total Fees Incurred                      $46,500.00
 Total Fees Requested                     $46,500.00
 Total Expenses Requested                 $       0.00
 Total Request                            $46,500.00
 Fees for BMSI                            $15,500.00
 Fees for BMPI                            $15,500.00
 Fees for BMII                            $15,500.00


             Bartlett Management Services, Inc. (“BMSI”), Bartlett Management

Indianapolis, Inc. (“BMII”), and Bartlett Management Peoria, Inc. (“BMPI,” and

collectively with BMSI and BMII, the “Debtors”), debtors and debtors-in-possession

in the above-captioned Chapter 11 cases (the “Cases”), by their undersigned

counsel, respectfully (a) submit this application (the “Application”) pursuant to

sections 327, 328 and 330 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-

1330 (the “Bankruptcy Code,” the “Code,” or where context is clear “§”), for a final

allowance of the professional fees of its tax accountant Michael J. Smith &

Associates, Inc. (“S&A”), for the preparation of the Debtors’ 2017 corporate tax

returns (the “Tax Returns”), and (b) request that the Court authorize the Debtors to

serve a notice and opportunity to object (or notice of a hearing on) the Application,

but not the full Application, on the Debtors’ combined mailing matrix. In support of

the Application, the Debtors state as follows:


                                           2
 Case 17-71890     Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01        Desc Main
                               Document     Page 3 of 11




                              Pertinent Background

             1.     The Debtors commenced these Cases by filing with this Court on

December 5, 2017 (the “Petition Date”), voluntary petitions for relief under the

Bankruptcy Code.

             2.     On January 8, 2018, the Office of the United States Trustee

appointed an Unsecured Creditors’ Committee in each of the three Cases.

             3.     Pursuant to sections 1107 and 1108 of the Bankruptcy Code, the

Debtors are authorized to operate their business and manage their properties as

Debtors in possession.

             4.     A detailed explanation of the Debtors’ structure and operations,

as well as a recitation of the events leading up to the commencement of these Cases,

is provided in the Declaration of Robert E. Clawson in Support of the

Debtors’ Chapter 11 Petitions and Requests for First Day Relief (the

“Clawson Declaration”), filed on the Petition Date [Doc. 12].

             5.     On June 27, 2018, the Debtors’ filed their application to employ

S&A to prepare the Tax Returns under the flat fee arrangement set forth therein

(the “Application”) [Doc. 299].

             6.     No parties objected to the Application.

             7.     On July 17, 2018, the Court entered an Order authorizing

Michael J. Smith of S&A to serve as the Debtors’ tax accountant [Doc. 328].




                                          3
 Case 17-71890     Doc 431     Filed 11/04/18 Entered 11/04/18 15:57:01      Desc Main
                                Document     Page 4 of 11


                               Jurisdiction and Venue

             8.       This Court possesses subject matter jurisdiction over these

Cases pursuant to 28 U.S.C. §1334(a), and over this Application pursuant to 28

U.S.C. §1334(b).

             9.       This Application and the proceedings to be held in accordance

herewith constitute core proceedings under 28 U.S.C. §§ 157(b)(2)(A) and (B).

             10.      The statutory basis for the relief requested is sections 327,

328(a), 330, 331 and 363 of the Bankruptcy Code and Rules 2014(a) and 2016 of the

Federal Rules of Bankruptcy Procedure.


                           Summary of Services Provided

             11.      During the Application Period, S&A incurred fees in the amount

of $15,500 for each of the three Debtors, for total fees of $46,500 for the preparation

of the Tax Returns.

             12.      The services rendered were rendered at the behest of, and under

the direction of, the Debtors and their counsel, in furtherance of the performance of

their powers and duties under sections 1107 and 1108 of the Bankruptcy Code.

             13.      S&A is not billing for any specific out-of-pocket expenses in

connection with these services inasmuch as its fixed fee encompassed the expenses

that it would incur in preparing and filing the Tax Returns.




                                             4
 Case 17-71890     Doc 431   Filed 11/04/18 Entered 11/04/18 15:57:01        Desc Main
                              Document     Page 5 of 11


                                Requests for Relief

I.    Fee Request

             14.   Section 327(a) of the Code authorizes a debtor to employ

accountants or other professional persons with the Court’s approval if they do not

hold an interest adverse to the estate and are disinterested persons.

             15.   Section 327(b) of the Code authorizes a debtor who has regularly

employed attorneys, accountants, or other professional persons on salary, to retain

or replace such professional persons if necessary in the operation of such business.

             16.   Section 328(a) of the Code allows a debtor to authorize the

employment of a professional under section 327 “on any reasonable terms and

conditions of employment, including on a retainer, on an hourly basis, on a fixed or

percentage fee basis, or on a contingent fee basis,” and further authorizes the Court

to “allow compensation different from the compensation provided under such terms

and conditions after the conclusion of such employment, if such terms and

conditions prove to have been improvident in light of developments not capable of

being anticipated at the time of the fixing of such terms and conditions.”

             17.   As set forth above, by preparing the Tax Returns, S&A has

performed the services for which it was employed.

             18.   Furthermore, no developments have arisen since the

Engagement Order that would warrant this Court revisiting or altering the

requested compensation.




                                          5
 Case 17-71890     Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01      Desc Main
                               Document     Page 6 of 11


             19.    To the contrary, S&A’s services were precisely as complex, and

urgent, as anticipated at the time the Debtors employed the firm

             20.    That is, the Tax Returns indisputably were essential to the

Debtors inasmuch as the filing (and, for that matter, timely filing) of the returns

were required as requirements both of the Debtors’ remaining in Chapter 11, and of

their rights to use cash collateral under their interim cash collateral orders with

Heartland Bank and Trust Company.

             21.    In addition, the Tax Return encompassed hundreds of pages,

with filings at the federal level and in Illinois, Wisconsin and Indiana.

             22.    Both the U.S. Trustee and HBT have had copies of the returns

since a day or so after the day on which the Debtors filed them, and none has raised

any issues with the thoroughness or quality of the returns.

             23.    What’s more, albeit not constituting an “unanticipated” factor in

view of the date on which the Debtors sought to engage S&A — for which it charged

the same this year as in recent years — S&A’s work was complicated by the

Debtors’ change in financial service providers (i.e., from VFM to RPT), which

required S&A to review the financial information that it received from these

providers in materially greater detail, and with significantly less assistance, than

had been the case in prior years; that is, although VFM had compiled the Debtors’

financial records for all of 2017, S&A was preparing the returns after RPT had

taken possession of the records and was still in the process of understanding VFM’s




                                           6
 Case 17-71890      Doc 431   Filed 11/04/18 Entered 11/04/18 15:57:01       Desc Main
                               Document     Page 7 of 11


record-keeping system during the time when S&A ordinarily would have been

positing questions about the records to VFM.

             24.    Accordingly, the Debtors submit that, even more so here than in

an ordinary case, allowing S&A the full amount of its fixed fee arrangement is

particularly appropriate.


II.    Notice of Application

             25.    The Debtors are serving this entire Application only on the UST,

the Committees and the other parties who requested service of all pleadings and

papers filed in these Cases, but are requesting that the Court authorize them to

serve a notice of the (requested November 15, 2018) hearing on the Application on

the Debtors’ full combined mailing matrix.

             26.    Such a notice, in lieu of serving the entire Application, would

comport with Rule 2002(a)(6), and would enable individual creditors or other

parties in interest to obtain copies of the entire Application if they requested it,

without requiring the Debtors to incur the expense of serving the full Application on

all such parties.


III.   Request for Hearing on November 15, 2018

             27.    The Debtors are requesting that the Court hear this Application

on November 15, 2018, concurrently with the multiple other matters that the

Debtors will be presenting on that date.




                                            7
 Case 17-71890     Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01      Desc Main
                               Document     Page 8 of 11


             28.    In doing so, the Debtors recognize that even if they serve the

notice of the hearing on the first business day following the filing of the Application,

the hearing will be on shortened (but not limited) notice.

             29.    The Debtors submit, however, that the November 15 hearing

request, and the attendant shortened notice period, are appropriate here in that

(i) S&A requested no retainer for its engagement, (ii) S&A commenced its work

many months ago — indeed, due to the transition to RPT, before it was even

engaged (thereby assuming the risk that it would not be approved and would have

done the work for free), (iii) completed its work more than six weeks ago, and

(iv) clearly satisfied its obligations under the terms of its engagement (such that

providing additional time for parties to review the Application almost certainly

would have no impact on the outcome of the Application).


                                     Conclusion

             WHEREFORE, for all of the reasons discussed above, the Debtors

respectfully request that this Court enter an Order (i) approving a final allowance

of S&A’s fees in the amount of $46,500 (i.e., $15,500 per Debtor), (ii) authorizing the

Debtors to serve notice of the hearing on this Application on the full mailing matrix

in the Cases, (iii) scheduling the hearing on the Application for November 15, 2018,

at 1:30 p.m., concurrently with the other hearings that the Court has scheduled for

that day and time, and (iv) granting the Debtors and Mr. Smith such other and

further relief as to which they may be entitled.


                                           8
 Case 17-71890    Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01   Desc Main
                              Document     Page 9 of 11


Dated: November 4, 2018

                                              Respectfully submitted,



                                              By: /s/ Jonathan A. Backman


Jonathan A. Backman
Law Office of Jonathan A. Backman
117 N. Center Street
Bloomington, Illinois 61701-5001
(309) 820-7420
FAX: (309) 820-7430
jbackman@backlawoffice.com

Counsel for Debtors Bartlett Management Services, Inc., et al.




                                          9
 Case 17-71890    Doc 431   Filed 11/04/18 Entered 11/04/18 15:57:01     Desc Main
                            Document      Page 10 of 11


                          CERTIFICATE OF SERVICE

             I, Jonathan A. Backman, an Illinois attorney, hereby certify that on

November 4, 2018, I electronically filed Debtors' (A) Final Application to Allow

and Pay Compensation to Tax Accountant Michael J. Smith & Associates,

(B) Request to Shorten (But Not Limit) Notice, (C) Request for Authority to

Serve Notice of Hearing on the Third Application on the Full Mailing

Matrix, and (D) Request for Hearing on November 15, 2018, with the Clerk of

the Court using the CM/ECF system which will send notification of such filing to

the following:

Erika Barnes on behalf of Creditor KFC Corporation
ebarnes@stites.com, mdennis@stites.com;docketclerk@stites.com

Mark A. Bogdanowicz on behalf of Creditor Heartland Bank and Trust Company
mbogdanowicz@howardandhoward.com, pkinsman@howardandhoward.com

Edward Q. Costa on behalf of Creditor Eichenauer Services, Inc.
costa@smsjslaw.com

James T. Finegan on behalf of Interested Party Robert Clawson
jasfin@aol.com, fineganbankruptcylaw@yahoo.com; apbfineganlaw@yahoo.com;
rfinegan@gmail.com

Craig Solomon Ganz on behalf of Creditor SCF-HW-G, LLC
ganzc@ballardspahr.com, hartt@ballardspahr.com;
PHXDocketingbkr@ballardspahr.com

Harold Hirshman on behalf of Creditor Kmart Stores of Illinois LLC
Harold.hirshman@dentons.com

Brian David Jones on behalf of Creditor KFC and Creditor KFC Corporation
bdjones@sorlinglaw.com

Mark A. Ludolph on behalf of Creditor JA-BO, Inc.
mludolph@heylroyster.com, tphelps@heylroyster.com; peoctdocket@heylroyster.com

Matthew McClintock on behalf of Creditor Committee Official Committee of
 Case 17-71890    Doc 431    Filed 11/04/18 Entered 11/04/18 15:57:01     Desc Main
                             Document      Page 11 of 11


Unsecured Creditors
mattm@goldmclaw.com, teresag@restructuringshop.com;
seanw@restructuringshop.com

Michael S. Myers on behalf of Creditor SCF-HW-G, LLC
myersms@ballardspahr.com, hartt@ballardspahr.com;
PHXDocketingbkr@ballardspahr.com

Jeffrey D. Richardson on behalf of Creditor V5 Enterprises LLC Series B
jdrdec@aol.com

Timothy E. Ruppel on behalf of U.S. Trustee
tim.ruppel@usdoj.gov, timmy.ruppel@gmail.com

Mark D. Skaggs on behalf of U.S. Trustee
Mark.D.Skaggs@usdoj.gov

Howard Marc Spector on behalf of Creditor Micromont Holdings 4, LLC
hspector@spectorjohnson.com

U.S. Trustee
USTPRegion10.PE.ECF@usdoj.gov

David L. Wentworth, II on behalf of Creditor Lynn Moses Plumbing, Inc.
dwentworth@hwgsb.com

and I hereby state that I have deferred service of the Motion on the following non-

CM/ECF recipient who has filed a request for notice in this Case:

BMW Financial Services NA, LLC, c/o AIS Portfolio Services, LP
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118,

pending a combined service of all remaining motions set for hearing on November

15, 2018.



                                                /s/ Jonathan A. Backman
                                                 Jonathan A. Backman



                                         -ii-
